Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 1 of 20




                Exhibit 17
Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 2 of 20
                         Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 3 of 20



                                                         AFCS Area Summary
                                                                                                                                             Total
 Area        6/13 -    6/20 -    6/27 -                  7/4 -       7/11 -       7/18 -       7/25 -       8/1 -                  FY21 -
                                              Total Q3                                                                  Total Q4            Reductio
 Name         6/19      6/26      7/3                    7/10         7/17         7/24         7/31        9/30                    Q1
                                                                                                                                               n
Capital Me         6         0         0            6            0         2               2            0           0         4      0        10
Eastern            4         1         1            6            3         2               2            3           0        10      0        16
Great Lak          5         2         1            8            0         0               1            1           0         2      0        10
Northeast          3         4         3           10            2         2               0            1           0         5      0        15
Pacific            1         1         5            7            0         1               1            0           0         2      1        10
Southern           7         6         4           17            0         3               1            0           0         4      0        21
Western            0         2         2            4            0         0               1            0           0         1      0        5
National T        26        16        16           58            5        10               8            5           0        28      1        87

                                                         AFSM Area Summary
                                                                                                                                             Total
 Area        6/13 -    6/20 -    6/27 -                  7/4 -       7/11 -       7/18 -       7/25 -       8/1 -                  FY21 -
                                              Total Q3                                                                  Total Q4            Reductio
 Name         6/19      6/26      7/3                    7/10         7/17         7/24         7/31        9/30                    Q1
                                                                                                                                               n
Capital Me         2         0            0         2            0            0            0            2           0         2      0         4
Eastern            1         3            0         4            3            1            0            2           0         6      0        10
Great Lak          2         1            0         3            0            0            1            0           4         5      0         8
Northeast          3         2            0         5            0            1            2            1           0         4      0         9
Pacific            0         2            2         4            0            0            0            0           0         0      4         8
Southern           4         4            3        11            0            0            0            1           0         1      0        12
Western            1         1            0         2            0            1            0            1           0         2      0        4
National T        13        13            5        31            3            3            3            7           4        20      4        55



                                                         DBCS Area Summary
                                                                                                                                             Total
 Area        6/13 -    6/20 -    6/27 -                  7/4 -       7/11 -       7/18 -       7/25 -       8/1 -                  FY21 -
                                              Total Q3                                                                  Total Q4            Reductio
 Name         6/19      6/26      7/3                    7/10         7/17         7/24         7/31        9/30                    Q1
                                                                                                                                               n
Capital Me        16        14            0        30         0               0         0            0              0         0      0        30
Eastern           26        18            1        45        19               4        17           24              0        64      0        109
                            Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 4 of 20


Great Lak        17             6            4           27         2            8            3            6          16           35      0        62
Northeast        15             7            6           28         0           25            6            8           0           39      0        67
Pacific          20            11            1           32         0            0            0            6           7           13      9        54
Southern         33            21           21           75         1           19           14           11           4           49      0       124
Western           7             7           23           37         2            4            5            8           0           19      0       56
National T      134            84           56          274        24           60           45           63          27          219      9       502

                                                               FSS Area Summary
                                                                                                                                                  Total
 Area        6/13 -       6/20 -       6/27 -                  7/4 -       7/11 -       7/18 -       7/25 -       8/1 -                  FY 21 -
                                                    Total Q3                                                                  Total Q4           Reductio
 Name         6/19         6/26         7/3                    7/10         7/17         7/24         7/31        9/30                     Q1
                                                                                                                                                    n
Capital Me            0            0            0          0           0            4            0            0           0         4      0       4
Eastern               0            0            0          0           0            0            0            0           0         0      0       0
Great Lak             2            1            0          3           0            0            0            0           2         2      0       5
Northeast             1            1            0          2           0            1            1            1           0         3      0       5
Pacific               0            0            0          0           0            2            0            0           0         2      6       8
Southern              0            1            0          1           0            1            0            1           0         2      0       3
Western               2            0            0          2           0            0            0            0           0         0      0       2
National T            5            3            0          8           0            8            1            2           2        13      6       27

Note: The actual equipment reduction counts update weekly
                                                           Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 5 of 20




                                                                                FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                                                                                                                            Total
                                                                      6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -              FY21 -
AREA NAME          DISTRICT NAME                  SITE NAME                                      Total Q3                                              Total Q4            Reductio
                                                                       6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                Q1
                                                                                                                                                                              n
Capital Metro   Atlanta                  North Metro GA P&DC            2        0        0         2        0        0        0        0       0         0         0         2
Capital Metro   Baltimore                Baltimore MD P&DC              0        0        0         0        0        0        0        0       0         0         0         0
Capital Metro   Baltimore                Eastern Shore MD P&DF          0        0        0         0        0        0        1        0       0         1         0         1
Capital Metro   Capital                  Suburban MD P&DC               0        0        0         0        0        0        0        0       0         0         0         0
Capital Metro   Greater South Carolina   Charleston SC P&DF             0        0        0         0        0        0        0        0       0         0         0         0
Capital Metro   Greater South Carolina   Columbia SC P&DC               0        0        0         0        0        0        1        0       0         1         0         1
Capital Metro   Greater South Carolina   Greenville SC P&DC             0        0        0         0        0        1        0        0       0         1         0         1
Capital Metro   Greensboro               Greensboro NC P&DC             1        0        0         1        0        0        0        0       0         0         0         1
Capital Metro   Greensboro               Raleigh NC P&DC                1        0        0         1        0        1        0        0       0         1         0         2
Capital Metro   Mid-Carolinas            Charlotte NC P&DC              1        0        0         1        0        0        0        0       0         0         0         1
Capital Metro   Northern Virginia        Merrifield VA P&DC             0        0        0         0        0        0        0        0       0         0         0         0
Capital Metro   Richmond                 Richmond VA P&DC               1        0        0         1        0        0        0        0       0         0         0         1
Eastern         Appalachian              Charleston WV P&DC             1        0        0         1        0        0        0        0       0         0         0         1
Eastern         Central Pennsylvania     Harrisburg PA P&DC             0        0        0         0        0        1        0        0       0         1         0         1
Eastern         Central Pennsylvania     Lehigh Valley PA P&DF          0        0        0         0        0        0        1        0       0         1         0         1
Eastern         Kentuckiana              Evansville IN P&DF             0        0        0         0        0        0        0        0       0         0         0         0
Eastern         Kentuckiana              Lexington KY P&DC              0        0        0         0        0        0        1        0       0         1         0         1
Eastern         Kentuckiana              Louisville KY P&DC             0        0        0         0        0        0        0        0       0         0         0         0
Eastern         Northern Ohio            Cleveland OH P&DC              1        0        0         1        0        0        0        0       0         0         0         1
Eastern         Ohio Valley              Cincinnati OH P&DC             0        0        0         0        0        0        0        0       0         0         0         0
Eastern         Ohio Valley              Columbus OH P&DC               0        0        0         0        0        0        0        1       0         1         0         1
Eastern         Philadelphia Metro       Philadelphia PA P&DC           0        0        0         0        0        0        0        0       0         0         0         0
Eastern         South Jersey             Delaware P&DC                  0        0        0         0        1        0        0        0       0         1         0         1
Eastern         South Jersey             South Jersey P&DC              0        1        0         1        0        0        0        0       0         0         0         1
Eastern         South Jersey             Trenton NJ P&DC                0        0        0         0        0        0        0        0       0         0         0         0
Eastern         Tennessee                Chattanooga TN P&DC            0        0        1         1        0        1        0        0       0         1         0         2
Eastern         Tennessee                Knoxville TN P&DC              0        0        0         0        0        0        0        1       0         1         0         1
Eastern         Tennessee                Memphis TN P&DC                0        0        0         0        1        0        0        0       0         1         0         1
Eastern         Tennessee                Nashville TN P&DC              2        0        0         2        0        0        0        0       0         0         0         2
Eastern         Western New York         Buffalo NY P&DC                0        0        0         0        0        0        0        0       0         0         0         0
Eastern         Western New York         Rochester NY P&DC              0        0        0         0        1        0        0        0       0         1         0         1
Eastern         Western Pennsylvania     Johnstown PA P&DF              0        0        0         0        0        0        0        0       0         0         0         0
Eastern         Western Pennsylvania     Pittsburgh PA P&DC             0        0        0         0        0        0        0        1       0         1         0         1
Great Lakes     Central Illinois         Carol Stream IL P&DC           0        1        0         1        0        0        0        0       0         0         0         1
Great Lakes     Central Illinois         Peoria IL P&DF                 0        0        0         0        0        0        0        0       0         0         0         0
Great Lakes     Central Illinois         South Suburban IL P&DC         0        0        1         1        0        0        0        0       0         0         0         1
Great Lakes     Detroit                  Michigan Metroplex P&DC        2        0        0         2        0        0        0        0       0         0         0         2
Great Lakes     Gateway                  Champaign IL P&DF              0        0        0         0        0        0        0        0       0         0         0         0
Great Lakes     Gateway                  Mid Missouri MO P&DF           0        0        0         0        0        0        0        0       0         0         0         0
Great Lakes     Gateway                  Saint Louis MO P&DC            1        0        0         1        0        0        0        0       0         0         0         1
Great Lakes     Gateway                  Springfield IL P&DC            0        0        0         0        0        0        0        0       0         0         0         0
Great Lakes     Greater indiana          Fort Wayne IN P&DC             0        0        0         0        0        0        1        0       0         1         0         1
Great Lakes     Greater indiana          Indianapolis IN P&DC           0        1        0         1        0        0        0        0       0         0         0         1
Great Lakes     Greater Michigan         Grand Rapids MI P&DC           0        0        0         0        0        0        0        0       0         0         0         0
Great Lakes     Greater Michigan         Iron Mountain MI P&DF          0        0        0         0        0        0        0        0       0         0         0         0
Great Lakes     Greater Michigan         Traverse City MI P&DF          1        0        0         1        0        0        0        0       0         0         0         1
Great Lakes     Lakeland                 Green Bay WI P&DC              0        0        0         0        0        0        0        0       0         0         0         0
                                                        Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 6 of 20




                                                                              FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                                                                                                                          Total
                                                                    6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -              FY21 -
AREA NAME        DISTRICT NAME                SITE NAME                                        Total Q3                                              Total Q4            Reductio
                                                                     6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                Q1
                                                                                                                                                                            n
Great Lakes   Lakeland               Milwaukee WI P&DC                1        0        0         1        0        0        0        1       0         1         0         2
Northeast     Albany                 Albany NY P&DC                   1        0        0         1        0        0        0        0       0         0         0         1
Northeast     Albany                 Syracuse NY P&DC                 0        1        0         1        0        0        0        0       0         0         0         1
Northeast     Caribbean              San Juan PR P&DC                 0        0        0         0        0        0        0        0       0         0         0         0
Northeast     Connecticut Valley     Hartford CT P&DC                 0        0        1         1        0        0        0        0       0         0         0         1
Northeast     Greater Boston         Boston MA P&DC                   1        0        0         1        0        0        0        0       0         0         0         1
Northeast     Greater Boston         Brockton MA P&DC                 0        1        0         1        0        0        0        0       0         0         0         1
Northeast     Greater Boston         Providence RI P&DC               1        0        0         1        0        0        0        0       0         0         0         1
Northeast     Long Island            Mid Island NY P&DC               0        0        0         0        0        1        0        0       0         1         0         1
Northeast     New York               Morgan NY P&DC                   0        0        0         0        2        0        0        0       0         2         0         2
Northeast     Northern New England   Burlington VT P&DF               0        0        0         0        0        0        0        0       0         0         0         0
Northeast     Northern New England   Eastern Maine P&DF               0        1        0         1        0        0        0        0       0         0         0         1
Northeast     Northern New England   Manchester NH                    0        0        1         1        0        0        0        0       0         0         0         1
Northeast     Northern New England   Southern Maine P&DC              0        0        0         0        0        0        0        0       0         0         0         0
Northeast     Northern New England   White River Junction VT P&DC     0        0        1         1        0        0        0        0       0         0         0         1
Northeast     Northern New Jersey    DVD NJ P&DC                      0        0        0         0        0        1        0        1       0         2         0         2
Northeast     Westchester            Westchester NY P&DC              0        1        0         1        0        0        0        0       0         0         0         1
Pacific       Bay-Valley             Oakland CA P&DC                  0        0        0         0        0        0        0        0       0         0         0         0
Pacific       Bay-Valley             San Jose CA P&DC                 1        0        0         1        0        0        0        0       0         0         1         2
Pacific       Honolulu               Honolulu HI P&DC                 0        0        1         1        0        0        0        0       0         0         0         1
Pacific       Los Angeles            Los Angeles CA P&DC              0        0        2         2        0        0        0        0       0         0         0         2
Pacific       Sacramento             Fresno CA P&DC                   0        0        0         0        0        0        0        0       0         0         0         0
Pacific       Sacramento             Sacramento CA P&DC               0        1        0         1        0        0        0        0       0         0         0         1
Pacific       San Diego              ML Sellers CA P&DC               0        0        0         0        0        0        1        0       0         1         0         1
Pacific       San Diego              San Bernardino CA P&DC           0        0        0         0        0        0        0        0       0         0         0         0
Pacific       San Francisco          Eureka CA                        0        0        0         0        0        0        0        0       0         0         0         0
Pacific       San Francisco          San Francisco CA P&DC            0        0        2         2        0        0        0        0       0         0         0         2
Pacific       Santa Ana              Santa Ana CA P&DC                0        0        0         0        0        1        0        0       0         1         0         1
Pacific       Sierra Coastal         Santa Barbara CA P&DC            0        0        0         0        0        0        0        0       0         0         0         0
Pacific       Sierra Coastal         Santa Clarita CA P&DC            0        0        0         0        0        0        0        0       0         0         0         0
Southern      Alabama                Birmingham AL P&DC               1        0        0         1        0        0        0        0       0         0         0         1
Southern      Alabama                Mobile AL P&DC                   0        0        0         0        0        0        0        0       0         0         0         0
Southern      Alabama                Montgomery AL P&DC               1        0        0         1        0        0        0        0       0         0         0         1
Southern      Arkansas               Little Rock AR P&DC              0        0        0         0        0        0        1        0       0         1         0         1
Southern      Arkansas               Northwest Arkansas               1        0        0         1        0        0        0        0       0         0         0         1
Southern      Dallas                 North Texas TX P&DC              0        0        1         1        0        0        0        0       0         0         0         1
Southern      Fort Worth             Abilene TX P&DC                  0        0        0         0        0        0        0        0       0         0         0         0
Southern      Fort Worth             Amarillo TX P&DF                 0        0        0         0        0        0        0        0       0         0         0         0
Southern      Fort Worth             Lubbock TX P&DF                  0        0        0         0        0        0        0        0       0         0         0         0
Southern      Gulf Atlantic          Augusta GA P&DF                  0        0        0         0        0        0        0        0       0         0         0         0
Southern      Gulf Atlantic          Jacksonville FL P&DC             1        0        0         1        0        0        0        0       0         0         0         1
Southern      Gulf Atlantic          Macon GA P&DC                    0        0        0         0        0        0        0        0       0         0         0         0
Southern      Gulf Atlantic          Pensacola FL P&DC                0        0        0         0        0        0        0        0       0         0         0         0
Southern      Gulf Atlantic          Tallahassee FL P&DF              0        0        0         0        0        0        0        0       0         0         0         0
Southern      Houston                North Houston TX P&DC            0        0        0         0        0        0        0        0       0         0         0         0
Southern      Louisiana              Baton Rouge LA P&DC              0        0        0         0        0        0        0        0       0         0         0         0
Southern      Louisiana              New Orleans LA P&DC              0        1        0         1        0        0        0        0       0         0         0         1
                                                 Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 7 of 20




                                                                      FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                                                                                                                  Total
                                                            6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -              FY21 -
AREA NAME      DISTRICT NAME            SITE NAME                                      Total Q3                                              Total Q4            Reductio
                                                             6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                Q1
                                                                                                                                                                    n
Southern    Louisiana          Shreveport LA P&DC             0        0        0         0        0        0        0        0       0         0         0         0
Southern    Mississippi        Gulfport MS P&DC               1        0        0         1        0        0        0        0       0         0         0         1
Southern    Mississippi        Jackson MS P&DC                0        1        0         1        0        0        0        0       0         0         0         1
Southern    Oklahoma           Oklahoma City OK P&DC          0        0        0         0        0        0        0        0       0         0         0         0
Southern    Oklahoma           Tulsa OK P&DC                  0        0        0         0        0        0        0        0       0         0         0         0
Southern    Rio Grande         Austin TX P&DC                 0        0        1         1        0        0        0        0       0         0         0         1
Southern    Rio Grande         Corpus Christi TX P&DC         0        0        0         0        0        0        0        0       0         0         0         0
Southern    Rio Grande         El Paso TX P&DC                0        0        0         0        0        0        0        0       0         0         0         0
Southern    Rio Grande         McAllen TX                     0        0        0         0        0        0        0        0       0         0         0         0
Southern    Rio Grande         Midland TX P&DF                0        0        0         0        0        0        0        0       0         0         0         0
Southern    Rio Grande         San Antonio TX P&DC            0        1        0         1        0        0        0        0       0         0         0         1
Southern    South Florida      Miami FL P&DC                  0        0        0         0        0        1        0        0       0         1         0         1
Southern    South Florida      West Palm Beach FL P&DC        0        1        0         1        0        0        0        0       0         0         0         1
Southern    Suncoast           Fort Myers FL P&DC             0        1        0         1        0        0        0        0       0         0         0         1
Southern    Suncoast           Orlando FL P&DC                1        0        0         1        0        0        0        0       0         0         0         1
Southern    Suncoast           Tampa FL P&DC                  0        0        1         1        0        1        0        0       0         1         0         2
Western     Alaska             Anchorage AK P&DC              0        0        0         0        0        0        0        0       0         0         0         0
Western     Arizona            Albuquerque NM P&DC            0        0        0         0        0        0        0        0       0         0         0         0
Western     Arizona            Phoenix AZ P&DC                0        0        0         0        0        0        0        0       0         0         0         0
Western     Central Plains     North Platte NE                0        0        0         0        0        0        0        0       0         0         0         0
Western     Central Plains     Omaha NE P&DC                  0        0        0         0        0        0        1        0       0         1         0         1
Western     Central Plains     Wichita KS P&DC                0        0        0         0        0        0        0        0       0         0         0         0
Western     Colorado/Wyoming   Casper WY PO                   0        0        0         0        0        0        0        0       0         0         0         0
Western     Colorado/Wyoming   Cheyenne WY P&DC               0        0        0         0        0        0        0        0       0         0         0         0
Western     Colorado/Wyoming   Denver CO P&DC                 0        0        0         0        0        0        0        0       0         0         0         0
Western     Colorado/Wyoming   Grand Junction CO              0        0        0         0        0        0        0        0       0         0         0         0
Western     Dakotas            Billings MT P&DC               0        0        0         0        0        0        0        0       0         0         0         0
Western     Dakotas            Bismarck ND                    0        0        0         0        0        0        0        0       0         0         0         0
Western     Dakotas            Dakota Central SD P&DC         0        0        0         0        0        0        0        0       0         0         0         0
Western     Dakotas            Fargo ND P&DC                  0        0        0         0        0        0        0        0       0         0         0         0
Western     Dakotas            Grand Forks ND                 0        0        0         0        0        0        0        0       0         0         0         0
Western     Dakotas            Great Falls MT                 0        0        0         0        0        0        0        0       0         0         0         0
Western     Dakotas            Missoula MT                    0        0        0         0        0        0        0        0       0         0         0         0
Western     Dakotas            Rapid City SD P&DF             0        0        0         0        0        0        0        0       0         0         0         0
Western     Dakotas            Sioux Falls SD                 0        1        0         1        0        0        0        0       0         0         0         1
Western     Hawkeye            Cedar Rapids IA P&DC           0        0        0         0        0        0        0        0       0         0         0         0
Western     Hawkeye            Des Moines IA P&DC             0        0        0         0        0        0        0        0       0         0         0         0
Western     Hawkeye            Quad Cities IL P&DF            0        0        0         0        0        0        0        0       0         0         0         0
Western     Hawkeye            Waterloo Plant IA              0        0        0         0        0        0        0        0       0         0         0         0
Western     Mid-America        Kansas City MO P&DC            0        1        0         1        0        0        0        0       0         0         0         1
Western     Mid-America        Springfield MO                 0        0        0         0        0        0        0        0       0         0         0         0
Western     Nevada-Sierra      Las Vegas NV P&DC              0        0        0         0        0        0        0        0       0         0         0         0
Western     Nevada-Sierra      Reno NV P&DC                   0        0        0         0        0        0        0        0       0         0         0         0
Western     Northland          Minneapolis MN P&DC            0        0        0         0        0        0        0        0       0         0         0         0
Western     Northland          Saint Paul MN P&DC - New       0        0        0         0        0        0        0        0       0         0         0         0
Western     Portland           Eugene OR P&DF                 0        0        0         0        0        0        0        0       0         0         0         0
Western     Portland           Medford OR                     0        0        0         0        0        0        0        0       0         0         0         0
Western     Portland           Portland OR P&DC               0        0        1         1        0        0        0        0       0         0         0         1
                                                  Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 8 of 20




                                                                       FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                                                                                                                   Total
                                                             6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -              FY21 -
AREA NAME      DISTRICT NAME             SITE NAME                                      Total Q3                                              Total Q4            Reductio
                                                              6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                Q1
                                                                                                                                                                     n
Western     Salt Lake City     Boise ID                        0        0        0         0        0        0        0        0       0         0         0         0
Western     Salt Lake City     Provo UT                        0        0        0         0        0        0        0        0       0         0         0         0
Western     Salt Lake City     Salt Lake City UT P&D           0        0        0         0        0        0        0        0       0         0         0         0
Western     Seattle            Seattle WA P&DC                 0        0        1         1        0        0        0        0       0         0         0         1
Western     Seattle            Spokane WA P&DC                 0        0        0         0        0        0        0        0       0         0         0         0
Western     Seattle            Tacoma WA P&DC                  0        0        0         0        0        0        0        0       0         0         0         0
                                                                 Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 9 of 20




                                                                                   134      84       56        274           24         60         45         63        27     219        9       1004
                                                                                            FY20 Q3 Plan                                                 FY20 Q4 Plan
                                                                                                                                                                                                  Total
                                                                                  6/13 -   6/20 -   6/27 -              7/4 -     7/11 -     7/18 -     7/25 -     8/1 -                FY21 -
AREA NAME          DISTRICT NAME                       SITE NAME                                             Total Q3                                                        Total Q4            Reductio
                                                                                   6/19     6/26     7/3                7/10       7/17       7/24       7/31      9/30                  Q1
                                                                                                                                                                                                    n
Capital Metro   Atlanta                  Atlanta GA P&DC                            3        0        0         3        0          0          0          0         0           0         0         3
Capital Metro   Atlanta                  North Metro GA P&DC                        0        1        0         1        0          0          0          0         0           0         0         1
Capital Metro   Baltimore                Baltimore MD IMF                           0        0        0         0        0          0          0          0         0           0         0         0
Capital Metro   Baltimore                Baltimore MD P&DC                          1        0        0         1        0          0          0          0         0           0         0         1
Capital Metro   Baltimore                Eastern Shore MD P&DF                      0        0        0         0        0          0          0          0         0           0         0         0
Capital Metro   Capital                  Curseen/Morris P&DC                        0        2        0         2        0          0          0          0         0           0         0         2
Capital Metro   Capital                  Government Mails                           0        0        0         0        0          0          0          0         0           0         0         0
Capital Metro   Capital                  Southern MD P&DC                           0        0        0         0        0          0          0          0         0           0         0         0
Capital Metro   Capital                  Suburban MD P&DC                           1        0        0         1        0          0          0          0         0           0         0         1
Capital Metro   Greater South Carolina   Charleston SC P&DF                         2        0        0         2        0          0          0          0         0           0         0         2
Capital Metro   Greater South Carolina   Columbia SC P&DC                           1        1        0         2        0          0          0          0         0           0         0         2
Capital Metro   Greater South Carolina   Greenville SC P&DC                         2        0        0         2        0          0          0          0         0           0         0         2
Capital Metro   Greensboro               Greensboro NC P&DC                         2        0        0         2        0          0          0          0         0           0         0         2
Capital Metro   Greensboro               Raleigh NC P&DC                            0        1        0         1        0          0          0          0         0           0         0         1
Capital Metro   Greensboro               Rocky Mount NC P&DF                        0        0        0         0        0          0          0          0         0           0         0         0
Capital Metro   Mid-Carolinas            Charlotte NC P&DC                          0        4        0         4        0          0          0          0         0           0         0         4
Capital Metro   Mid-Carolinas            Fayetteville NC P&DC                       1        2        0         3        0          0          0          0         0           0         0         3
Capital Metro   Northern Virginia        Dulles VA P&DC                             0        1        0         1        0          0          0          0         0           0         0         1
Capital Metro   Northern Virginia        Merrifield VA P&DC                         1        0        0         1        0          0          0          0         0           0         0         1
Capital Metro   Richmond                 Norfolk VA P&DC                            2        0        0         2        0          0          0          0         0           0         0         2
Capital Metro   Richmond                 Richmond VA P&DC                           0        2        0         2        0          0          0          0         0           0         0         2
Eastern         Central Pennsylvania     Harrisburg PA P&DC                         1        0        0         1        2          0          0          0         0           2         0         3
Eastern         Appalachian              Roanoke VA P&DC                            0        2        0         2        1          0          0          0         0           1         0         3
Eastern         Kentuckiana              Lexington KY P&DC                          1        0        1         2        0          0          0          0         0           0         0         2
Eastern         Central Pennsylvania     Lehigh Valley PA P&DF                      1        0        0         1        0          0          2          0         0           2         0         3
Eastern         Central Pennsylvania     Scranton PA P&DF                           0        0        0         0        0          0          1          2         0           3         0         3
Eastern         Kentuckiana              Evansville IN P&DF                         1        0        0         1        1          0          0          0         0           1         0         2
Eastern         Kentuckiana              Louisville KY P&DC                         1        3        0         4        0          0          0          0         0           0         0         4
Eastern         Ohio Valley              Dayton OH P&DC                             1        1        0         2        1          0          0          0         0           1         0         3
Eastern         Kentuckiana              Paducah KY P&DF                            0        0        0         0        0          0          0          0         0           0         0         0
Eastern         South Jersey             Delaware P&DC                              1        0        0         1        2          0          2          0         0           4         0         5
Eastern         Northern Ohio            Toledo OH P&DC                             0        0        0         0        0          0          3          0         0           3         0         3
Eastern         Northern Ohio            Youngstown OH P&DF                         2        0        0         2        0          0          0          0         0           0         0         2
Eastern         Ohio Valley              Cincinnati OH P&DC                         0        0        0         0        3          1          2          0         0           6         0         6
Eastern         Ohio Valley              Columbus OH P&DC                           0        0        0         0        0          0          0          8         0           8         0         8
Eastern         South Jersey             Trenton NJ P&DC                            1        0        0         1        0          0          3          0         0           3         0         4
Eastern         Philadelphia Metro       Philadelphia PA P&DC                       0        0        0         0        0          0          3          5         0           8         0         8
Eastern         Tennessee                Nashville TN P&DC                          1        4        0         5        0          0          0          0         0           0         0         5
Eastern         Western Pennsylvania     Altoona PA P&DF                            1        0        0         1        0          0          0          0         0           0         0         1
Eastern         Appalachian              Charleston WV P&DC                         2        0        0         2        1          0          0          0         0           1         0         3
Eastern         Northern Ohio            Cleveland OH P&DC                          2        2        0         4        0          2          0          0         0           2         0         6
Eastern         Tennessee                Johnson City TN P&DF                       0        0        0         0        0          0          0          2         0           2         0         2
Eastern         South Jersey             South Jersey P&DC                          2        0        0         2        2          0          1          0         0           3         0         5
Eastern         Tennessee                Knoxville TN P&DC                          2        0        0         2        1          0          0          1         0           2         0         4
Eastern         Tennessee                Memphis TN P&DC                            2        2        0         4        2          0          0          0         0           2         0         6
Eastern         Western New York         Buffalo NY P&DC                            0        2        0         2        2          1          0          0         0           3         0         5
Eastern         Western New York         Rochester NY P&DC                          0        2        0         2        0          0          0          2         0           2         0         4
Eastern         Tennessee                Chattanooga TN P&DC                        3        0        0         3        0          0          0          0         0           0         0         3
                                                                 Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 10 of 20




                                                                                               FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                                                                                                                                           Total
                                                                                     6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -              FY21 -
AREA NAME        DISTRICT NAME                        SITE NAME                                                 Total Q3                                              Total Q4            Reductio
                                                                                      6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                Q1
                                                                                                                                                                                             n
Eastern       Western Pennsylvania   Erie PA P&DC                                      0        0        0         0        1        0        0        1        0        2         0         2
Eastern       Western Pennsylvania   Johnstown PA P&DF                                 1        0        0         1        0        0        0        0        0        0         0         1
Eastern       Western Pennsylvania   Pittsburgh PA P&DC                                0        0        0         0        0        0        0        3        0        3         0         3
Great Lakes   Central Illinois       Carol Stream IL P&DC                              0        0        1         1        1        0        0        0        0        1         0         2
Great Lakes   Central Illinois       Peoria IL P&DF                                    0        0        1         1        0        0        0        0        1        1         0         2
Great Lakes   Central Illinois       South Suburban IL P&DC                            0        0        0         0        0        1        1        1        2        5         0         5
Great Lakes   Chicago                Cardiss Collins IL P&DC                           2        0        0         2        0        1        0        0        1        2         0         4
Great Lakes   Chicago                Chicago International/Military Service Center     0        0        0         0        0        0        0        0        0        0         0         0
Great Lakes   Detroit                Detroit MI P&DC                                   2        0        0         2        0        0        0        0        0        0         0         2
Great Lakes   Detroit                Michigan Metroplex P&DC                           7        2        0         9        0        0        0        0        0        0         0         9
Great Lakes   Gateway                Champaign IL P&DF                                 0        0        1         1        0        0        0        0        0        0         0         1
Great Lakes   Gateway                Mid Missouri MO P&DF                              0        0        0         0        0        1        0        0        0        1         0         1
Great Lakes   Gateway                Saint Louis MO P&DC                               0        3        0         3        0        0        0        0        1        1         0         4
Great Lakes   Gateway                Springfield IL P&DC                               0        0        0         0        0        0        1        0        0        1         0         1
Great Lakes   Greater indiana        Fort Wayne IN P&DC                                0        0        0         0        0        0        0        0        2        2         0         2
Great Lakes   Greater indiana        Gary IN P&DC                                      0        0        0         0        0        0        0        1        1        2         0         2
Great Lakes   Greater indiana        Indianapolis IN P&DC                              1        0        0         1        0        2        0        0        0        2         0         3
Great Lakes   Greater indiana        Muncie IN P&DF                                    0        0        0         0        0        0        0        0        0        0         0         0
Great Lakes   Greater indiana        South Bend IN P&DF                                0        0        0         0        0        1        0        0        0        1         0         1
Great Lakes   Greater Michigan       Grand Rapids MI P&DC                              1        0        0         1        0        0        1        0        3        4         0         5
Great Lakes   Greater Michigan       Iron Mountain MI P&DF                             0        0        0         0        0        0        0        0        0        0         0         0
Great Lakes   Greater Michigan       Lansing MI P&DC                                   0        0        0         0        0        0        0        0        1        1         0         1
Great Lakes   Greater Michigan       Traverse City MI P&DF                             1        0        0         1        0        0        0        1        0        1         0         2
Great Lakes   Lakeland               Green Bay WI P&DC                                 0        0        0         0        0        0        0        1        1        2         0         2
Great Lakes   Lakeland               Madison WI P&DC                                   1        0        0         1        0        0        0        0        1        1         0         2
Great Lakes   Lakeland               Milwaukee WI P&DC                                 1        0        1         2        0        1        0        1        0        2         0         4
Great Lakes   Lakeland               Central WI P&DF                                   0        0        0         0        0        0        0        0        1        1         0         1
Great Lakes   Lakeland               Palatine IL P&DC                                  1        1        0         2        1        1        0        1        1        4         0         6
Great Lakes   Lakeland               Wausau WI P&DF                                    0        0        0         0        0        0        0        0        0        0         0         0
Northeast     Albany                 Albany NY P&DC                                    0        0        0         0        0        2        1        1        0        4         0         4
Northeast     Albany                 Syracuse NY P&DC                                  2        1        1         4        0        0        0        0        0        0         0         4
Northeast     Caribbean              San Juan PR P&DC                                  1        1        1         3        0        0        0        0        0        0         0         3
Northeast     Connecticut Valley     Hartford CT P&DC                                  1        1        1         3        0        0        0        3        0        3         0         6
Northeast     Connecticut Valley     Southern CT P&DC                                  1        1        0         2        0        0        0        0        0        0         0         2
Northeast     Greater Boston         Boston MA P&DC                                    1        1        2         4        0        2        1        0        0        3         0         7
Northeast     Greater Boston         Brockton MA P&DC                                  1        1        0         2        0        0        0        0        0        0         0         2
Northeast     Greater Boston         Central Massachusetts P&DC                        1        1        1         3        0        0        0        0        0        0         0         3
Northeast     Greater Boston         Providence RI P&DC                                2        0        0         2        0        0        0        0        0        0         0         2
Northeast     Long Island            Mid Island NY P&DC                                2        0        0         2        0        1        0        0        0        1         0         3
Northeast     Long Island            Western Nassau NY P&DC                            0        0        0         0        0        2        0        0        0        2         0         2
Northeast     New York               Morgan NY P&DC                                    0        0        0         0        0        4        2        1        0        7         0         7
Northeast     New York               NY ISC - JFK                                      0        0        0         0        0        0        0        0        0        0         0         0
Northeast     Northern New England   Burlington VT P&DF                                0        0        0         0        0        0        0        0        0        0         0         0
Northeast     Northern New England   Eastern Maine P&DF                                0        0        0         0        0        0        0        0        0        0         0         0
Northeast     Northern New England   Manchester NH                                     2        0        0         2        0        0        0        1        0        1         0         3
Northeast     Northern New England   Southern Maine P&DC                               1        0        0         1        0        0        0        1        0        1         0         2
Northeast     Northern New England   White River Junction VT P&DC                      0        0        0         0        0        0        0        0        0        0         0         0
Northeast     Northern New Jersey    DVD NJ P&DC                                       0        0        0         0        0        4        0        0        0        4         0         4
Northeast     Northern New Jersey    Northern NJ Metro P&DC                            0        0        0         0        0        2        0        0        0        2         0         2
Northeast     Triboro                Brooklyn NY P&DC                                  0        0        0         0        0        4        0        0        0        4         0         4
                                                        Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 11 of 20




                                                                                   FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                                                                                                                               Total
                                                                         6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -              FY21 -
AREA NAME      DISTRICT NAME                 SITE NAME                                              Total Q3                                              Total Q4            Reductio
                                                                          6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                Q1
                                                                                                                                                                                 n
Northeast   Westchester        Mid-Hudson NY P&DC                          0        0        0         0        0        0        0        1        0        1         0        1
Northeast   Westchester        Westchester NY P&DC                         0        0        0         0        0        4        2        0        0        6         0        6
Pacific     Bay-Valley         Oakland CA P&DC                             3        0        0         3        0        0        0        0        0        0         0        3
Pacific     Bay-Valley         San Jose CA P&DC                            4        0        0         4        0        0        0        0        0        0         1         5
Pacific     Honolulu           Barrigada GU                                0        0        0         0        0        0        0        0        0        0         0         0
Pacific     Honolulu           Honolulu HI P&DC                            1        0        1         2        0        0        0        0        0        0         0         2
Pacific     Los Angeles        Los Angeles CA ISC                          0        0        0         0        0        0        0        0        0        0         0         0
Pacific     Los Angeles        Los Angeles CA P&DC                         5        0        0         5        0        0        0        6        0        6         3        14
Pacific     Sacramento         Fresno CA P&DC                              0        0        0         0        0        0        0        0        0        0         0         0
Pacific     Sacramento         Redding CA MPF                              0        0        0         0        0        0        0        0        0        0         0        0
Pacific     Sacramento         Sacramento CA P&DC                          0        3        0         3        0        0        0        0        3        3         0        6
Pacific     San Diego          ML Sellers CA P&DC                          0        0        0         0        0        0        0        0        3        3         0        3
Pacific     San Diego          Moreno Valley CA DDC                        1        1        0         2        0        0        0        0        0        0         0         2
Pacific     San Diego          San Bernardino CA P&DC                      0        0        0         0        0        0        0        0        1        1         0         1
Pacific     San Francisco      Eureka CA                                   0        0        0         0        0        0        0        0        0        0         0         0
Pacific     San Francisco      North Bay CA P&DC                           1        0        0         1        0        0        0        0        0        0         0         1
Pacific     San Francisco      San Francisco CA P&DC                       3        0        0         3        0        0        0        0        0        0         3         6
Pacific     Santa Ana          North Grand DDC                             2        0        0         2        0        0        0        0        0        0         2         4
Pacific     Santa Ana          Santa Ana CA P&DC                           0        0        0         0        0        0        0        0        0        0         0        0
Pacific     Sierra Coastal     Bakersfield CA P&DC                         0        2        0         2        0        0        0        0        0        0         0        2
Pacific     Sierra Coastal     Pasadena CA MPA                             0        0        0         0        0        0        0        0        0        0         0         0
Pacific     Sierra Coastal     Santa Barbara CA P&DC                       0        3        0         3        0        0        0        0        0        0         0         3
Pacific     Sierra Coastal     Santa Clarita CA P&DC                       0        2        0         2        0        0        0        0        0        0         0         2
Southern    Alabama            Birmingham AL P&DC                          2        1        0         3        0        0        0        0        0        0         0         3
Southern    Alabama            Huntsville AL P&DF                          0        1        0         1        0        0        0        0        0        0         0         1
Southern    Alabama            Mobile AL P&DC                              0        0        1         1        0        0        0        0        0        0         0         1
Southern    Alabama            Montgomery AL P&DC                          1        0        0         1        0        1        0        0        0        1         0         2
Southern    Arkansas           Little Rock AR P&DC                         0        0        0         0        0        1        1        1        0        3         0        3
Southern    Arkansas           Northwest Arkansas                          0        0        0         0        0        0        0        0        0        0         0        0
Southern    Dallas             Dallas TX P&DC                              0        1        0         1        0        1        1        0        0        2         0         3
Southern    Dallas             North Texas TX P&DC                         1        1        1         3        0        1        1        1        0        3         0         6
Southern    Fort Worth         Abilene TX P&DC                             1        0        0         1        0        0        0        0        0        0         0         1
Southern    Fort Worth         Amarillo TX P&DF                            1        0        0         1        0        0        0        0        0        0         0         1
Southern    Fort Worth         Fort Worth TX P&DC                          2        0        1         3        0        1        1        1        1        4         0         7
Southern    Fort Worth         Lubbock TX P&DF                             0        1        0         1        0        0        0        0        0        0         0         1
Southern    Gulf Atlantic      Augusta GA P&DF                             0        1        0         1        0        0        0        0        0        0         0         1
Southern    Gulf Atlantic      Gainesville FL P&DF                         1        0        0         1        0        0        0        0        0        0         0        1
Southern    Gulf Atlantic      Jacksonville FL P&DC                        1        0        1         2        1        1        1        1        0        4         0        6
Southern    Gulf Atlantic      Macon GA P&DC                               1        1        0         2        0        0        0        0        0        0         0         2
Southern    Gulf Atlantic      Pensacola FL P&DC                           0        0        1         1        0        1        0        0        0        1         0         2
Southern    Gulf Atlantic      Tallahassee FL P&DF                         0        1        0         1        0        0        1        0        0        1         0         2
Southern    Houston            Beaumont TX P&DF                            1        0        0         1        0        0        0        0        0        0         0         1
Southern    Houston            North Houston TX P&DC                       3        1        1         5        0        2        2        2        2        8         0        13
Southern    Louisiana          Baton Rouge LA P&DC                         0        0        1         1        0        1        0        0        0        1         0         2
Southern    Louisiana          Lafayette LA P&DF                           1        0        0         1        0        0        0        0        0        0         0         1
Southern    Louisiana          New Orleans LA P&DC                         1        1        1         3        0        1        0        0        0        1         0        4
Southern    Louisiana          Shreveport LA P&DC                          0        0        0         0        0        0        0        1        1        2         0        2
Southern    Mississippi        Grenada MS CSF                              1        0        0         1        0        0        0        0        0        0         0         1
Southern    Mississippi        Gulfport MS P&DC                            1        0        0         1        0        0        0        0        0        0         0         1
Southern    Mississippi        Hattiesburg MS                              1        0        0         1        0        0        0        0        0        0         0        1
                                                      Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 12 of 20




                                                                                 FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                                                                                                                             Total
                                                                       6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -              FY21 -
AREA NAME     DISTRICT NAME                  SITE NAME                                            Total Q3                                              Total Q4            Reductio
                                                                        6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                Q1
                                                                                                                                                                               n
Southern    Mississippi        Jackson MS P&DC                           1        1        0         2        0        0        0        0        0        0         0         2
Southern    Oklahoma           Oklahoma City OK P&DC                     1        0        1         2        0        0        0        0        0        0         0         2
Southern    Oklahoma           Tulsa OK P&DC                             0        1        0         1        0        1        0        0        0        1         0         2
Southern    Rio Grande         Austin TX P&DC                            0        0        1         1        0        1        1        1        0        3         0         4
Southern    Rio Grande         Corpus Christi TX P&DC                    1        0        0         1        0        0        0        0        0        0         0         1
Southern    Rio Grande         El Paso TX P&DC                           1        0        1         2        0        0        0        0        0        0         0         2
Southern    Rio Grande         McAllen TX                                1        0        0         1        0        0        0        0        0        0         0         1
Southern    Rio Grande         Midland TX P&DF                           1        0        0         1        0        0        0        0        0        0         0         1
Southern    Rio Grande         San Antonio TX P&DC                       1        1        1         3        0        1        1        1        0        3         0         6
Southern    South Florida      Miami FL P&DC                             1        1        2         4        0        0        1        0        0        1         0         5
Southern    South Florida      West Palm Beach FL P&DC                   0        1        1         2        0        1        0        0        0        1         0         3
Southern    Suncoast           Fort Myers FL P&DC                        1        2        0         3        0        2        0        0        0        2         0         5
Southern    Suncoast           Manasota FL P&DC                          1        1        3         5        0        0        0        0        0        0         0         5
Southern    Suncoast           Mid-Florida P&DC                          1        1        1         3        0        1        1        0        0        2         0         5
Southern    Suncoast           Orlando FL P&DC                           1        1        1         3        0        1        1        1        0        3         0         6
Southern    Suncoast           Tampa FL P&DC                             1        1        1         3        0        0        1        1        0        2         0         5
Western     Alaska             Anchorage AK P&DC                         0        0        0         0        0        0        0        0        0        0         0         0
Western     Alaska             Juneau AK                                 0        0        0         0        0        0        0        0        0        0         0         0
Western     Arizona            Albuquerque NM P&DC                       0        0        1         1        0        0        0        0        0        0         0         1
Western     Arizona            Phoenix AZ P&DC                           0        0        3         3        0        0        0        0        0        0         0         3
Western     Arizona            Tucson AZ P&DC                            0        0        1         1        0        0        0        0        0        0         0         1
Western     Central Plains     Grand Island NE P&DF                      0        0        0         0        0        0        0        0        0        0         0         0
Western     Central Plains     Lincoln NE P&DF                           0        0        0         0        0        0        0        0        0        0         0         0
Western     Central Plains     Norfolk NE P&DF                           0        0        0         0        0        0        0        0        0        0         0         0
Western     Central Plains     North Platte NE                           0        0        0         0        0        0        0        0        0        0         0         0
Western     Central Plains     Omaha NE P&DC                             0        0        0         0        0        0        1        0        0        1         0         1
Western     Central Plains     Wichita KS P&DC                           0        1        0         1        0        0        0        0        0        0         0         1
Western     Colorado/Wyoming   Casper WY PO                              0        0        0         0        0        0        1        0        0        1         0         1
Western     Colorado/Wyoming   Cheyenne WY P&DC                          0        0        0         0        0        0        0        0        0        0         0         0
Western     Colorado/Wyoming   Colorado Springs CO P&DC                  0        0        0         0        0        0        0        0        0        0         0         0
Western     Colorado/Wyoming   Denver CO P&DC                            3        0        0         3        0        0        2        0        0        2         0         5
Western     Colorado/Wyoming   Grand Junction CO                         0        0        0         0        0        0        0        0        0        0         0         0
Western     Colorado/Wyoming   Rock Springs WY                           0        0        0         0        0        0        0        2        0        2         0         2
Western     Dakotas            Billings MT P&DC                          0        0        1         1        0        0        0        0        0        0         0         1
Western     Dakotas            Bismarck ND                               0        0        0         0        0        0        0        0        0        0         0         0
Western     Dakotas            Dakota Central SD P&DC                    0        0        0         0        0        1        0        0        0        1         0         1
Western     Dakotas            Fargo ND P&DC                             0        0        0         0        1        0        0        0        0        1         0         1
Western     Dakotas            Grand Forks ND                            0        0        0         0        0        0        0        0        0        0         0         0
Western     Dakotas            Great Falls MT                            0        0        0         0        0        0        0        0        0        0         0         0
Western     Dakotas            Minot ND P&DF                             1        0        0         1        0        0        1        0        0        1         0         2
Western     Dakotas            Missoula MT                               0        0        0         0        0        0        0        0        0        0         0         0
Western     Dakotas            Rapid City SD P&DF                        0        0        0         0        0        0        0        0        0        0         0         0
Western     Dakotas            Sioux Falls SD                            2        0        0         2        0        0        0        0        0        0         0         2
Western     Hawkeye            Cedar Rapids IA P&DC                      0        0        1         1        0        0        0        0        0        0         0         1
Western     Hawkeye            Des Moines IA P&DC                        0        0        2         2        0        0        0        0        0        0         0         2
Western     Hawkeye            Quad Cities IL P&DF                       0        0        1         1        0        0        0        0        0        0         0         1
Western     Hawkeye            Waterloo Plant IA                         0        0        0         0        0        0        0        0        0        0         0         0
Western     Mid-America        Cape Girardeau MO P&DF                    0        1        0         1        0        0        0        0        0        0         0         1
Western     Mid-America        Kansas City MO P&DC                       0        3        0         3        0        0        0        0        0        0         0         3
Western     Mid-America        Springfield MO                            0        1        0         1        0        0        0        0        0        0         0         1
                                                      Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 13 of 20




                                                                                 FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                                                                                                                             Total
                                                                       6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -              FY21 -
AREA NAME      DISTRICT NAME                  SITE NAME                                           Total Q3                                              Total Q4            Reductio
                                                                        6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                Q1
                                                                                                                                                                               n
Western     Nevada-Sierra      Las Vegas NV P&DC                         0        0        0         0        0        2        0        0        0        2         0         2
Western     Nevada-Sierra      Reno NV P&DC                              0        0        0         0        0        1        0        0        0        1         0         1
Western     Northland          Bemidji MN                                0        0        0         0        0        0        0        0        0        0         0         0
Western     Northland          Duluth MN P&DF                            0        0        0         0        0        0        0        0        0        0         0         0
Western     Northland          Eau Claire WI P&DF                        0        0        0         0        0        0        0        0        0        0         0         0
Western     Northland          Mankato MN                                0        0        0         0        0        0        0        0        0        0         0         0
Western     Northland          Minneapolis MN P&DC                       0        0        3         3        0        0        0        2        0        2         0         5
Western     Northland          Saint Cloud MN                            0        0        0         0        0        0        0        0        0        0         0         0
Western     Northland          Saint Paul MN P&DC - New                  0        0        1         1        0        0        0        1        0        1         0         2
Western     Portland           Bend OR P&DF                              0        0        0         0        0        0        0        0        0        0         0         0
Western     Portland           Eugene OR P&DF                            0        0        2         2        0        0        0        0        0        0         0         2
Western     Portland           Medford OR                                0        0        0         0        0        0        0        0        0        0         0         0
Western     Portland           Portland OR P&DC                          0        0        3         3        0        0        0        0        0        0         0         3
Western     Salt Lake City     Boise ID                                  0        0        0         0        0        0        0        1        0        1         0         1
Western     Salt Lake City     Pocatello ID                              0        0        0         0        0        0        0        0        0        0         0         0
Western     Salt Lake City     Provo UT                                  0        0        0         0        0        0        0        0        0        0         0         0
Western     Salt Lake City     Salt Lake City UT P&D                     1        1        1         3        0        0        0        0        0        0         0         3
Western     Seattle            Seattle WA DDC-East                       0        0        0         0        0        0        0        0        0        0         0         0
Western     Seattle            Seattle WA P&DC                           0        0        3         3        0        0        0        0        0        0         0         3
Western     Seattle            South WA DDC                              0        0        0         0        0        0        0        0        0        0         0         0
Western     Seattle            Spokane WA P&DC                           0        0        0         0        0        0        0        2        0        2         0         2
Western     Seattle            Tacoma WA P&DC                            0        0        0         0        1        0        0        0        0        1         0         1
Western     Seattle            Wenatchee WA                              0        0        0         0        0        0        0        0        0        0         0         0
Western     Seattle            Yakima WA                                 0        0        0         0        0        0        0        0        0        0         0         0
                               TOTAL                                                                                                                                          502
                                                           Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 14 of 20




                                                                                       FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                             6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -                          Total
AREA NAME          DISTRICT NAME                     SITE NAME                                          Total Q3                                              Total Q4 FY21 - Q1
                                                                              6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                         Reductiin
Capital Metro   Atlanta                  Atlanta GA P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Atlanta                  North Metro GA P&DC                   0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Atlanta                  Peachtree GA P&DC                     0        0        0         0        0        0        0        1        0        1         0          1
Capital Metro   Baltimore                Baltimore MD IMF                      0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Baltimore                Baltimore MD P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Baltimore                Eastern Shore MD P&DF                 0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Capital                  Curseen/Morris P&DC                   0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Capital                  Southern MD P&DC                      1        0        0         1        0        0        0        0        0        0         0          1
Capital Metro   Capital                  Suburban MD P&DC                      0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Greater South Carolina   Charleston SC P&DF                    0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Greater South Carolina   Columbia SC P&DC                      0        0        0         0        0        0        0        1        0        1         0          1
Capital Metro   Greater South Carolina   Greenville SC P&DC                    0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Greensboro               Greensboro NC P&DC                    0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Greensboro               Raleigh NC P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Greensboro               Rocky Mount NC P&DF                   0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Mid-Carolinas            Charlotte NC P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Mid-Carolinas            Fayetteville NC Annex                 1        0        0         1        0        0        0        0        0        0         0          1
Capital Metro   Northern Virginia        Dulles VA P&DC                        0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Northern Virginia        Merrifield VA P&DC                    0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Richmond                 Norfolk VA P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
Capital Metro   Richmond                 Richmond VA P&DC                      0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Appalachian              Charleston WV P&DC                    0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Appalachian              Roanoke VA P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Central Pennsylvania     Harrisburg PA P&DC                    0        0        0         0        1        0        0        0        0        1         0          1
Eastern         Central Pennsylvania     Lehigh Valley PA P&DF                 0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Central Pennsylvania     Scranton PA P&DF                      0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Kentuckiana              Evansville IN MPA                     0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Kentuckiana              Lexington KY P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Kentuckiana              Louisville KY P&DC                    0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Northern Ohio            Akron OH P&DC                         0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Northern Ohio            Cleveland OH FSS Annex                0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Northern Ohio            Cleveland OH P&DC                     1        0        0         1        0        0        0        0        0        0         0          1
Eastern         Northern Ohio            Toledo OH P&DC                        0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Northern Ohio            Youngstown OH P&DF                    0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Ohio Valley              Cincinnati OH P&DC                    0        2        0         2        0        0        0        0        0        0         0          2
Eastern         Ohio Valley              Columbus OH FSS Annex                 0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Ohio Valley              Columbus OH P&DC                      0        0        0         0        1        0        0        0        0        1         0          1
Eastern         Ohio Valley              Dayton OH P&DC                        0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Philadelphia Metro       Philadelphia PA NDC                   0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Philadelphia Metro       Philadelphia PA P&DC                  0        0        0         0        0        0        0        2        0        2         0          2
Eastern         South Jersey             Delaware P&DC                         0        0        0         0        0        0        0        0        0        0         0          0
Eastern         South Jersey             South Jersey P&DC                     0        0        0         0        1        0        0        0        0        1         0          1
Eastern         South Jersey             Trenton NJ P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Tennessee                Chattanooga TN P&DC                   0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Tennessee                Knoxville TN P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Eastern         Tennessee                Memphis TN P&DC                       0        1        0         1        0        0        0        0        0        0         0          1
Eastern         Tennessee                Music City Annex                      0        0        0         0        0        1        0        0        0        1         0          1
Eastern         Western New York         Buffalo NY P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
                                                            Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 15 of 20




                                                                                               FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                                     6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -                          Total
AREA NAME        DISTRICT NAME                      SITE NAME                                                   Total Q3                                              Total Q4 FY21 - Q1
                                                                                      6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                         Reductiin
Eastern       Western New York       Rochester NY P&DC                                 0        0        0         0        0        0        0        0        0        0         0          0
Eastern       Western Pennsylvania   Altoona PA P&DF                                   0        0        0         0        0        0        0        0        0        0         0          0
Eastern       Western Pennsylvania   Erie PA P&DC                                      0        0        0         0        0        0        0        0        0        0         0          0
Eastern       Western Pennsylvania   Johnstown PA P&DF                                 0        0        0         0        0        0        0        0        0        0         0          0
Eastern       Western Pennsylvania   Pennwood Place PA P&DC                            0        0        0         0        0        0        0        0        0        0         0          0
Eastern       Western Pennsylvania   Pittsburgh PA P&DC                                0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Central Illinois       Carol Stream IL P&DC                              0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Central Illinois       Fox Valley IL P&DC                                0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Central Illinois       Peoria IL P&DF                                    0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Central Illinois       South Suburban IL P&DC                            0        0        0         0        0        0        0        0        1        1         0          1
Great Lakes   Chicago                Cardiss Collins IL P&DC                           0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Chicago                Chicago International/Military Service Center     0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Detroit                Detroit MI P&DC                                   0        1        0         1        0        0        0        0        0        0         0          1
Great Lakes   Detroit                Michigan Metroplex P&DC                           1        0        0         1        0        0        0        0        0        0         0          1
Great Lakes   Gateway                Champaign IL P&DF                                 0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Gateway                Mid Missouri MO P&DF                              0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Gateway                Saint Louis MO P&DC                               0        0        0         0        0        0        0        0        1        1         0          1
Great Lakes   Gateway                Springfield IL P&DC                               0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Greater indiana        Fort Wayne IN P&DC                                0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Greater indiana        Gary IN P&DC                                      0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Greater indiana        Indianapolis IN P&DC                              0        0        0         0        0        0        1        0        0        1         0          1
Great Lakes   Greater indiana        Muncie IN P&DF                                    0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Greater indiana        South Bend IN P&DF                                0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Greater Michigan       Grand Rapids MI Annex                             1        0        0         1        0        0        0        0        1        1         0          2
Great Lakes   Greater Michigan       Iron Mountain MI P&DF                             0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Greater Michigan       Lansing MI P&DC                                   0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Greater Michigan       Traverse City MI P&DF                             0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Lakeland               Green Bay WI P&DC                                 0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Lakeland               Madison WI P&DC                                   0        0        0         0        0        0        0        0        1        1         0          1
Great Lakes   Lakeland               Milwaukee WI P&DC                                 0        0        0         0        0        0        0        0        0        0         0          0
Great Lakes   Lakeland               Palatine IL P&DC                                  0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Albany                 Albany NY P&DC                                    0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Albany                 Syracuse NY P&DC                                  0        1        0         1        0        0        0        0        0        0         0          1
Northeast     Caribbean              San Juan PR P&DC                                  1        0        0         1        0        0        0        0        0        0         0          1
Northeast     Connecticut Valley     Hartford CT P&DC                                  0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Connecticut Valley     Springfield MA NDC                                1        0        0         1        0        0        0        0        0        0         0          1
Northeast     Greater Boston         Boston MA P&DC                                    0        1        0         1        0        0        0        0        0        0         0          1
Northeast     Greater Boston         Brockton MA P&DC                                  0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Greater Boston         Central Massachusetts P&DC                        0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Greater Boston         Middlesex-Essex MA P&DC                           0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Greater Boston         Providence RI P&DC                                0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Long Island            Mid Island NY P&DC                                0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Long Island            Western Nassau NY P&DC                            0        0        0         0        0        0        0        0        0        0         0          0
Northeast     New York               Morgan NY P&DC                                    0        0        0         0        0        1        0        0        0        1         0          1
Northeast     New York               NY ISC - JFK                                      0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Northern New England   Burlington VT P&DF                                0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Northern New England   Eastern Maine P&DF                                0        0        0         0        0        0        0        0        0        0         0          0
Northeast     Northern New England   Manchester NH                                     1        0        0         1        0        0        0        0        0        0         0          1
Northeast     Northern New England   Southern Maine P&DC                               0        0        0         0        0        0        0        0        0        0         0          0
                                                       Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 16 of 20




                                                                                   FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                         6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -                          Total
AREA NAME      DISTRICT NAME                    SITE NAME                                           Total Q3                                              Total Q4 FY21 - Q1
                                                                          6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                         Reductiin
Northeast   Northern New England   White River Junction VT P&DC            0        0        0         0        0        0        0        0        0        0         0          0
Northeast   Northern New Jersey    DVD NJ P&DC                             0        0        0         0        0        0        0        1        0        1         0          1
Northeast   Northern New Jersey    New Jersey IMF                          0        0        0         0        0        0        0        0        0        0         0          0
Northeast   Northern New Jersey    Northern NJ Metro P&DC                  0        0        0         0        0        0        1        0        0        1         0          1
Northeast   Triboro                Brooklyn NY P&DC                        0        0        0         0        0        0        0        0        0        0         0          0
Northeast   Westchester            Westchester NY P&DC                     0        0        0         0        0        0        1        0        0        1         0          1
Pacific     Bay-Valley             Oakland CA P&DC                         0        0        0         0        0        0        0        0        0        0         1          1
Pacific     Bay-Valley             San Jose CA P&DC                        0        0        0         0        0        0        0        0        0        0         1          1
Pacific     Honolulu               Honolulu HI P&DC                        0        0        1         1        0        0        0        0        0        0         0          1
Pacific     Los Angeles            Los Angeles CA P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Pacific     Sacramento             Fresno CA P&DC                          0        0        0         0        0        0        0        0        0        0         0          0
Pacific     Sacramento             Redding CA MPF                          0        0        0         0        0        0        0        0        0        0         0          0
Pacific     Sacramento             Sacramento CA P&DC                      0        1        0         1        0        0        0        0        0        0         0          1
Pacific     San Diego              ML Sellers CA P&DC                      0        0        0         0        0        0        0        0        0        0         0          0
Pacific     San Diego              Moreno Valley CA DDC                    0        1        0         1        0        0        0        0        0        0         0          1
Pacific     San Francisco          North Bay CA P&DC                       0        0        1         1        0        0        0        0        0        0         0          1
Pacific     San Francisco          San Francisco CA P&DC                   0        0        0         0        0        0        0        0        0        0         1          1
Pacific     Santa Ana              Anaheim CA P&DF                         0        0        0         0        0        0        0        0        0        0         0          0
Pacific     Santa Ana              North Grand DDC                         0        0        0         0        0        0        0        0        0        0         1          1
Pacific     Santa Ana              Santa Ana CA P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
Pacific     Sierra Coastal         Bakersfield CA P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Pacific     Sierra Coastal         Pasadena CA MPA                         0        0        0         0        0        0        0        0        0        0         0          0
Pacific     Sierra Coastal         Santa Barbara CA P&DC                   0        0        0         0        0        0        0        0        0        0         0          0
Pacific     Sierra Coastal         Santa Clarita CA P&DC                   0        0        0         0        0        0        0        0        0        0         0          0
Pacific     Sierra Coastal         Van Nuys CA FSS Annex                   0        0        0         0        0        0        0        0        0        0         0          0
Southern    Alabama                Birmingham AL Annex                     0        1        0         1        0        0        0        0        0        0         0          1
Southern    Alabama                Mobile AL P&DC                          0        0        0         0        0        0        0        0        0        0         0          0
Southern    Alabama                Montgomery AL P&DC                      0        0        0         0        0        0        0        0        0        0         0          0
Southern    Arkansas               Little Rock AR P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Southern    Arkansas               Northwest Arkansas                      0        0        0         0        0        0        0        0        0        0         0          0
Southern    Dallas                 Dallas TX P&DC                          1        0        0         1        0        0        0        0        0        0         0          1
Southern    Dallas                 North Texas TX P&DC                     0        1        0         1        0        0        0        0        0        0         0          1
Southern    Fort Worth             Abilene TX P&DC                         0        0        0         0        0        0        0        0        0        0         0          0
Southern    Fort Worth             Amarillo TX P&DF                        0        0        0         0        0        0        0        0        0        0         0          0
Southern    Fort Worth             Fort Worth TX P&DC                      0        0        1         1        0        0        0        0        0        0         0          1
Southern    Fort Worth             Lubbock TX P&DF                         0        0        0         0        0        0        0        0        0        0         0          0
Southern    Gulf Atlantic          Augusta GA P&DF                         0        0        0         0        0        0        0        0        0        0         0          0
Southern    Gulf Atlantic          Gainesville FL P&DF                     0        0        0         0        0        0        0        0        0        0         0          0
Southern    Gulf Atlantic          Jacksonville FL P&DC                    0        1        0         1        0        0        0        0        0        0         0          1
Southern    Gulf Atlantic          Pensacola FL P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
Southern    Gulf Atlantic          South Macon Station                     0        0        0         0        0        0        0        0        0        0         0          0
Southern    Gulf Atlantic          Tallahassee FL P&DF                     0        0        0         0        0        0        0        0        0        0         0          0
Southern    Houston                Beaumont TX P&DF                        0        0        1         1        0        0        0        0        0        0         0          1
Southern    Houston                North Houston TX P&DC                   1        0        0         1        0        0        0        0        0        0         0          1
Southern    Louisiana              Baton Rouge LA P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Southern    Louisiana              Lafayette LA P&DF                       0        0        0         0        0        0        0        0        0        0         0          0
Southern    Louisiana              New Orleans LA P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Southern    Louisiana              Shreveport LA P&DC                      0        0        0         0        0        0        0        0        0        0         0          0
Southern    Mississippi            Gulfport MS P&DC                        0        0        0         0        0        0        0        0        0        0         0          0
                                                  Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 17 of 20




                                                                              FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                    6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -                          Total
AREA NAME      DISTRICT NAME                SITE NAME                                          Total Q3                                              Total Q4 FY21 - Q1
                                                                     6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                         Reductiin
Southern    Mississippi        Jackson MS P&DC                        0        0        0         0        0        0        0        0        0        0         0          0
Southern    Oklahoma           Oklahoma City OK P&DC                  0        0        0         0        0        0        0        0        0        0         0          0
Southern    Oklahoma           Tulsa OK P&DC                          0        0        0         0        0        0        0        0        0        0         0          0
Southern    Rio Grande         Austin TX P&DC                         1        0        0         1        0        0        0        0        0        0         0          1
Southern    Rio Grande         Corpus Christi TX P&DC                 0        0        0         0        0        0        0        0        0        0         0          0
Southern    Rio Grande         El Paso TX P&DC                        0        0        0         0        0        0        0        0        0        0         0          0
Southern    Rio Grande         McAllen TX                             0        0        0         0        0        0        0        0        0        0         0          0
Southern    Rio Grande         Midland TX P&DF                        0        0        0         0        0        0        0        0        0        0         0          0
Southern    Rio Grande         San Antonio TX P&DC                    1        0        0         1        0        0        0        0        0        0         0          1
Southern    South Florida      Royal Palm FL P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Southern    South Florida      West Palm Beach FL P&DC                0        1        0         1        0        0        0        0        0        0         0          1
Southern    Suncoast           Fort Myers FL P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Southern    Suncoast           Manasota FL P&DC                       0        0        0         0        0        0        0        1        0        1         0          1
Southern    Suncoast           Seminole FL P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
Southern    Suncoast           Tampa FL P&DC                          0        0        1         1        0        0        0        0        0        0         0          1
Western     Alaska             Anchorage AK P&DC                      0        0        0         0        0        0        0        0        0        0         0          0
Western     Arizona            Albuquerque NM P&DC                    0        0        0         0        0        0        0        0        0        0         0          0
Western     Arizona            Tucson AZ P&DC                         0        0        0         0        0        0        0        0        0        0         0          0
Western     Arizona            West Valley AZ P&DC                    0        0        0         0        0        0        0        0        0        0         0          0
Western     Central Plains     Lincoln NE P&DF                        0        0        0         0        0        0        0        0        0        0         0          0
Western     Central Plains     North Platte NE                        0        0        0         0        0        0        0        0        0        0         0          0
Western     Central Plains     Omaha NE P&DC                          0        0        0         0        0        0        0        0        0        0         0          0
Western     Central Plains     Wichita KS P&DC                        0        0        0         0        0        0        0        0        0        0         0          0
Western     Colorado/Wyoming   Cheyenne WY P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
Western     Colorado/Wyoming   Colorado Springs CO P&DC               0        0        0         0        0        0        0        0        0        0         0          0
Western     Colorado/Wyoming   Denver CO P&DC                         0        0        0         0        0        0        0        0        0        0         0          0
Western     Dakotas            Billings MT P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
Western     Dakotas            Bismarck ND                            0        0        0         0        0        0        0        0        0        0         0          0
Western     Dakotas            Fargo ND ASF                           0        0        0         0        0        0        0        0        0        0         0          0
Western     Dakotas            Great Falls MT                         0        0        0         0        0        0        0        0        0        0         0          0
Western     Dakotas            Missoula MT                            0        0        0         0        0        0        0        0        0        0         0          0
Western     Dakotas            Sioux Falls SD                         0        0        0         0        0        0        0        0        0        0         0          0
Western     Hawkeye            Cedar Rapids IA P&DC                   0        0        0         0        0        0        0        0        0        0         0          0
Western     Hawkeye            Des Moines IA P&DC                     0        0        0         0        0        0        0        0        0        0         0          0
Western     Hawkeye            Quad Cities IL P&DF                    0        0        0         0        0        0        0        0        0        0         0          0
Western     Hawkeye            Waterloo Plant IA                      0        0        0         0        0        0        0        0        0        0         0          0
Western     Mid-America        Kansas City MO P&DC                    0        0        0         0        0        0        0        0        0        0         0          0
Western     Mid-America        Springfield MO                         0        1        0         1        0        0        0        0        0        0         0          1
Western     Nevada-Sierra      Las Vegas NV P&DC                      0        0        0         0        0        1        0        0        0        1         0          1
Western     Nevada-Sierra      Reno NV P&DC                           0        0        0         0        0        0        0        0        0        0         0          0
Western     Northland          Duluth MN P&DF                         0        0        0         0        0        0        0        0        0        0         0          0
Western     Northland          Eau Claire WI P&DF                     0        0        0         0        0        0        0        0        0        0         0          0
Western     Northland          Mankato MN                             0        0        0         0        0        0        0        0        0        0         0          0
Western     Northland          Minneapolis MN P&DC                    0        0        0         0        0        0        0        0        0        0         0          0
Western     Northland          Saint Cloud MN                         0        0        0         0        0        0        0        0        0        0         0          0
Western     Northland          Saint Paul MN P&DC - New               0        0        0         0        0        0        0        1        0        1         0          1
Western     Portland           Eugene OR P&DF                         0        0        0         0        0        0        0        0        0        0         0          0
Western     Portland           Medford OR                             0        0        0         0        0        0        0        0        0        0         0          0
Western     Portland           Portland OR P&DC                       0        0        0         0        0        0        0        0        0        0         0          0
                                                    Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 18 of 20




                                                                                FY20 Q3 Plan                                           FY20 Q4 Plan
                                                                      6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -                          Total
AREA NAME       DISTRICT NAME                 SITE NAME                                          Total Q3                                              Total Q4 FY21 - Q1
                                                                       6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                         Reductiin
Western     Salt Lake City      Boise ID                                0        0        0         0        0        0        0        0        0        0         0          0
Western     Salt Lake City      Provo UT                                0        0        0         0        0        0        0        0        0        0         0          0
Western     Salt Lake City      Salt Lake City UT ASF                   0        0        0         0        0        0        0        0        0        0         0          0
Western     Seattle             Seattle WA DDC-East                     0        0        0         0        0        0        0        0        0        0         0          0
Western     Seattle             Seattle WA P&DC                         1        0        0         1        0        0        0        0        0        0         0          1
Western     Seattle             South WA DDC                            0        0        0         0        0        0        0        0        0        0         0          0
Western     Seattle             Spokane WA P&DC                         0        0        0         0        0        0        0        0        0        0         0          0
Western     Seattle             Tacoma WA P&DC                          0        0        0         0        0        0        0        0        0        0         0          0
Western     Seattle             Yakima WA                               0        0        0         0        0        0        0        0        0        0         0          0
                                                   Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 19 of 20




                                                                     4        3        0         7               0            8            1            2           2     13         6        26
                                                                             FY20 Q3 Plan                                                       FY20 Q4 Plan
                                                                                                                                                                                             Total
                                                                   6/13 -   6/20 -   6/27 -              7/4 -       7/11 -       7/18 -       7/25 -       8/1 -                  FY21 -
AREA NAME        DISTRICT NAME              SITE NAME                                         Total Q3                                                                  Total Q4            Reductio
                                                                    6/19     6/26     7/3                7/10         7/17         7/24         7/31        9/30                    Q1
                                                                                                                                                                                               n
Capital Metro   Atlanta              North Metro GA P&DC             0        0        0         0        0            0            0            0           0             0         0         0
Capital Metro   Atlanta              Peachtree GA P&DC               0        0        0         0        0            1            0            0           0             1         0         1
Capital Metro   Baltimore            Baltimore MD IMF                0        0        0         0        0            0            0            0           0             0         0         0
Capital Metro   Capital              Curseen/Morris P&DC             0        0        0         0        0            1            0            0           0             1         0         1
Capital Metro   Greensboro           Greensboro NC P&DC              0        0        0         0        0            0            0            0           0             0         0         0
Capital Metro   Greensboro           Raleigh NC P&DC                 0        0        0         0        0            0            0            0           0             0         0         0
Capital Metro   Mid-Carolinas        Mid-Carolina NC P&DC            0        0        0         0        0            0            0            0           0             0         0         0
Capital Metro   Northern Virginia    Dulles VA P&DC                  0        0        0         0        0            1            0            0           0             1         0         1
Capital Metro   Richmond             Richmond VA P&DC                0        0        0         0        0            1            0            0           0             1         0         1
Eastern         Northern Ohio        Akron OH P&DC                   0        0        0         0        0            0            0            0           0             0         0         0
Eastern         Northern Ohio        Cleveland OH FSS Annex          0        0        0         0        0            0            0            0           0             0         0         0
Eastern         Ohio Valley          Columbus OH FSS Annex           0        0        0         0        0            0            0            0           0             0         0         0
Eastern         Philadelphia Metro   Philadelphia PA NDC             0        0        0         0        0            0            0            0           0             0         0         0
Eastern         Philadelphia Metro   Philadelphia PA P&DC            0        0        0         0        0            0            0            0           0             0         0         0
Eastern         South Jersey         Trenton NJ P&DC                 0        0        0         0        0            0            0            0           0             0         0         0
Eastern         Western New York     Northwest Rochester NY P&DC     0        0        0         0        0            0            0            0           0             0         0         0
Eastern         Western Pennsylvania Pennwood Place PA P&DC          0        0        0         0        0            0            0            0           0             0         0         0
Great Lakes     Central Illinois     Fox Valley IL P&DC              2        0        0         2        0            0            0            0           0             0         0         2
Great Lakes     Central Illinois     South Suburban IL P&DC          0        1        0         1        0            0            0            0           1             1         0         2
Great Lakes     Detroit              Michigan Metroplex P&DC         0        0        0         0        0            0            0            0           0             0         0         0
Great Lakes     Greater indiana      Indianapolis IN MPA             0        0        0         0        0            0            0            0           0             0         0         0
Great Lakes     Lakeland             Palatine IL P&DC                0        0        0         0        0            0            0            0           1             1         0         1
Northeast       Connecticut Valley   Springfield MA NDC              0        1        0         1        0            0            0            0           0             0         0         1
Northeast       Greater Boston       Middlesex-Essex MA P&DC         0        0        0         0        0            0            1            0           0             1         0         1
Northeast       Greater Boston       Providence RI P&DC              1        0        0         1        0            0            0            0           0             0         0         1
Northeast       Long Island          Mid Island NY P&DC              0        0        0         0        0            0            0            0           0             0         0         0
Northeast       Northern New Jersey New Jersey IMF                   0        0        0         0        0            0            0            0           0             0         0         0
Northeast       Triboro              Brooklyn NY P&DC                0        0        0         0        0            0            0            1           0             1         0         1
Northeast       Westchester          Westchester NY P&DC             0        0        0         0        0            1            0            0           0             1         0         1
Pacific         Bay-Valley           San Jose CA P&DC                0        0        0         0        0            0            0            0           0             0         1         1
Pacific         Los Angeles          Los Angeles CA P&DC             0        0        0         0        0            2            0            0           0             2         0         2
Pacific         Sacramento           Sacramento CA P&DC              0        0        0         0        0            0            0            0           0             0         1         1
Pacific         San Diego            ML Sellers CA P&DC              0        0        0         0        0            0            0            0           0             0         0         0
Pacific         San Diego            Moreno Valley CA DDC            0        0        0         0        0            0            0            0           0             0         2         2
Pacific         San Francisco        San Francisco CA P&DC           0        0        0         0        0            0            0            0           0             0         0         0
Pacific         Santa Ana            Anaheim CA P&DF                 0        0        0         0        0            0            0            0           0             0         2         2
Pacific         Sierra Coastal       Van Nuys CA FSS Annex           0        0        0         0        0            0            0            0           0             0         0         0
Southern        Dallas               Dallas TX P&DC                  0        0        0         0        0            0            0            0           0             0         0         0
Southern        Houston              North Houston TX P&DC           0        0        0         0        0            0            0            0           0             0         0         0
Southern        South Florida        Royal Palm FL P&DC              0        1        0         1        0            0            0            0           0             0         0         1
Southern        Suncoast             Seminole FL P&DC                0        0        0         0        0            1            0            1           0             2         0         2
Western         Arizona              West Valley AZ P&DC             0        0        0         0        0            0            0            0           0             0         0         0
                                             Case 1:20-cv-02340-EGS Document 12-20 Filed 09/02/20 Page 20 of 20




                                                                                                                                                                Total
                                                          6/13 -   6/20 -   6/27 -              7/4 -   7/11 -   7/18 -   7/25 -   8/1 -              FY21 -
AREA NAME    DISTRICT NAME             SITE NAME                                     Total Q3                                              Total Q4            Reductio
                                                           6/19     6/26     7/3                7/10     7/17     7/24     7/31    9/30                Q1
                                                                                                                                                                  n
Western     Colorado/Wyoming   Denver CO P&DC               1        0        0         1        0        0        0        0       0         0         0         1
Western     Mid-America        Kansas City MO P&DC          0        0        0         0        0        0        0        0       0         0         0         0
Western     Northland          Saint Paul MN P&DC - New     0        0        0         0        0        0        0        0       0         0         0         0
